Citation Nr: 0009893	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
fibromyalgia with lumbar strain and L5-S1 narrowing, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for old ulcer 
disease with symptoms of gastroesophageal reflux, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1994.

Initially, the Board of Veterans' Appeals (Board) finds that 
in view of the Board's decision that the veteran is entitled 
to a separate 10 percent evaluation for her lumbar strain 
with L5-S1 narrowing, further medical development is now 
warranted with respect to this issue.  This will be addressed 
more fully in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's chronic fibromyalgia is manifested by 
symptoms which do not more nearly approximate nearly constant 
symptoms which are refractory to therapy; however, the 
symptoms do entitle the veteran to a separate evaluation for 
lumbar strain and L5-S1 narrowing. 

2.  Old ulcer disease with symptoms of gastroesophageal 
reflux is manifested by symptoms which do not more nearly 
approximate moderate, recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations.

3.  Mitral valve prolapse was not shown in service and is not 
currently shown.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for chronic fibromyalgia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5025 (1999).

2.  The schedular criteria for an evaluation greater than 10 
percent for old ulcer disease with symptoms of 
gastroesophageal reflux have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (1999).

3.  The claim for service connection for mitral valve 
prolapse is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Chronic 
Fibromyalgia, Currently Evaluated as 20 percent Disabling.

Background

The veteran contends that the criteria for entitlement to a 
rating in excess of 20 percent for chronic fibromyalgia have 
been met.  The veteran further contends that she is entitled 
to a separate compensable rating for lumbar strain with L5-S1 
narrowing.  While the Board has determined that the criteria 
for an increased rating for chronic fibromyalgia have not 
been met, it has determined that the veteran is entitled to a 
separate compensable evaluation for her service-connected 
lumbar strain with L5-S1 narrowing.

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disabilities of the spine are evaluated pursuant to the 
criteria found in Diagnostic Codes 5285-5295 of the Schedule.  
38 C.F.R. § 4.71a (1999).  Under these criteria, a rating of 
40 percent is warranted for a low back or lumbar spine 
disability where the evidence shows favorable ankylosis of 
the lumbar spine (Diagnostic Code 5289); severe limitation of 
lumbar spine motion (Diagnostic Code 5292); severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  A 
rating of 20 percent is warranted for a low back disability 
where the evidence shows moderate limitation of lumbar spine 
motion (Diagnostic Code 5292); moderate intervertebral disc 
syndrome with recurring attacks (Diagnostic Code 5293); or 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A rating of 10 percent for a low back 
disability is warranted where the evidence shows slight 
limitation of lumbar spine motion (Diagnostic Code 5292); 
mild intervertebral disc syndrome (Diagnostic Code 5293); or 
lumbosacral strain with characteristic pain on motion. 38 
C.F.R. § 4.71a (1999).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by the Department of Veterans Affairs 
(VA) examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that the veteran has been variously diagnosed 
with fibromyalgia.  On May 7, 1996, the VA introduced rating 
criteria for the evaluation of fibromyalgia (fibrositis, 
primary fibromyalgia syndrome).  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (1999).  Under these criteria, 
fibromyalgia is evaluated where the evidence shows widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A rating of 40 percent 
is warranted where the symptoms are constant, or nearly so, 
and refractory to therapy.  A 20 percent rating is warranted 
where the symptoms are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A rating of 10 percent is warranted where the evidence 
shows that continuous medication is required.  38 C.F.R. § 
4.71a (1999).

The history for this disability shows that the veteran was 
originally granted service connection for chronic 
fibromyalgia in a supplemental statement of the case issued 
in July 1997.  At this time, the veteran's already service-
connected lumbar strain disability, which had been evaluated 
as 10 percent disabling since October 1994, was found by the 
regional office (RO) to be manifested by the same symptoms 
referable to the now service-connected fibromyalgia under 
38 C.F.R. § 4.14 (1999).  As a result, the RO combined the 
low back disorder with the veteran's fibromyalgia and 
assigned a 20 percent rating, effective from October 1994.  

November 1994 VA medical examination of the veteran's spine 
revealed complaints of a constant dull, aching pain and 
stiffness.  There was intermittent radiation of pain into the 
legs and numbness in the left leg.  Certain activities were 
noted to increase the pain.  Forward flexion was at 90 
degrees.  Backward extension, left and right lateral flexion, 
and left and right rotation were to 30 degrees, with 
objective evidence of pain on motion noted at 30 degrees.  X-
rays were interpreted to reveal narrowing of the L5-S1 
interspace, and the diagnosis was chronic lumbosacral strain 
and degenerative disc disease at L5-S1.  

November 1994 VA joints examination indicated that the 
veteran reported bilateral knee pain since 1988 and 
intermittent hip pain for the previous several years.  The 
veteran complained that the knees seemed to buckle under her 
with aching pain and stiffness following running or prolonged 
kneeling or standing.  She also complained of a dull, aching 
to hot shooting pain in both hips.  Examination revealed mild 
tenderness of the hips and moderate tenderness of both medial 
collateral ligaments.  The range of motion of the hips and 
knees was described as full and there was no evidence of any 
instability, swelling or deformity.  X-rays were negative and 
the diagnosis was patellofemoral pain syndrome and chronic 
arthralgias in both hips.

Thereafter, while a private medical report reflects worsening 
symptoms in July 1995, examination at that time revealed good 
range of motion except in flexion and good heel-toe walking.  

An August 1995 VA outpatient record reflects that the veteran 
reported a "flare-up" of her back pain two weeks earlier 
and additionally complained of intermittent knee, hip, and 
ankle pain.  Physical examination revealed some tenderness on 
the right side of the back and some possible popping in the 
right knee.  The assessment was chronic low back.  

VA muscles examination in September 1995 indicated that the 
veteran reported a history of problems she associated with 
fibromyalgia in 1977, with the onset of back pain when 
bending over.  More back pain then developed in the 1980's as 
result of doing "male push-ups," and she then developed 
knee pain in 1988.  She was informed that she had pyriformis 
muscle syndrome in 1986 and was thereafter variously treated 
for her symptoms.  The veteran also reported recurrent 
depression and chronic fatigue since 1980, and that lumbar 
spine X-rays in 1994 revealed narrowing at L5-S1.  The 
veteran further reported trigger points in multiple muscles.  
Subjective complaints included dull, aching pain which became 
worse in cold, damp weather, pain increased with activity, 
some joint tenderness, and trigger points in multiple muscles 
of the neck, upper back, shoulders, hips and thighs.  She 
further complained of morning stiffness and that she would 
experience muscle pain for periods of one to two weeks 
followed by periods of no pain for a few months.  

Physical examination revealed some generalized tenderness of 
the trapezius and upper back muscles, but very few trigger 
points.  There was also some tenderness of the lumbosacral 
spine and latissimus dorsi muscle, but no specific trigger 
points.  There was tenderness to deep palpation of the hips 
but no specific tender trigger points.  Tenderness of the 
ankles, and calf and anterior tibial muscles was also noted.  
Evidence of pain was indicated and the strength of muscles 
was noted to be 4 of 5 in all groups.  X-rays of the pelvis 
and hips were negative.  The diagnosis was chronic myalgias 
of undetermined etiology, with the examiner commenting that 
the veteran might or might not have fibromyalgia.

September 1995 VA joints examination revealed occasional 
limping on the right leg and tenderness over the lumbar 
spine.  Spine range of motion was noted to be full.  X-rays 
of the lumbosacral spine were interpreted to reveal disc 
space narrowing at L5-S1.  The diagnosis was arthralgias of 
multiple joints, cause not determined, disc space narrowing 
at L5-S1, and bilateral patellofemoral syndrome.

VA outpatient records from September 1995 reflect an 
assessment of chronic low back pain, presumably related to 
the disc, chronic posterior pelvic pain-sacroiliitis versus 
sciatica (probably latter), and rule out inflammatory 
arthritis.  At the end of September 1995, it was noted that 
there was no evidence of inflammatory arthritis and that the 
veteran had chronic lumbar back pain (mechanic) from L5/S1 
disc with probable radicular pain to sacroiliac or sciatica 
area.  

A June 1997 private medical report from Dr. S. W. reflects 
that the veteran's current complaints included being 
constantly tired with pain reportedly extending from the base 
of the skull to the hips.  Tender areas were also described 
at the sacroiliac joints and trapezius muscles.  The mid-line 
vertebral process was also reported as sore.  The assessment 
was history consistent with fibromyalgia.

A June 1997 private medical report from Dr. P. indicates that 
the veteran's complaints included mid-back pain that was 
constant and dull in character, right and left hip pain, neck 
soreness, and frequent headaches.  Examination was noted to 
have revealed decreased range of motion in the cervical, 
dorsal and lumbar spine though all ranges.  The veteran was 
noted to be positive for the fourteen points of fibromyalgia 
syndrome.  It was this physician's opinion that the veteran 
was totally disabled as there was no known cure for the 
disease.  The diagnosis included fibromyalgia and lumbar 
intersegmental dysfunction.

In a June 1997 report from Dr. J., it was noted that 
examination in April 1993 revealed trigger points of pain 
along the entire spine, and the veteran's fibromyalgia had 
now progressed to the fingers, hips and knees.

At the veteran's personal hearing in July 1997, the veteran 
testified that she suffered from migratory joint pain and 
secondary swelling dating back to the 1980's (transcript (T.) 
at pp. 2-3).  Dr. R. was the first physician to diagnosis 
fibromyalgia, and this was in January 1997 (T. at p. 3).  The 
veteran further indicated that in April 1983, Dr. J. had 
evaluated her with a diagnosis of fibromyositis which she 
maintained was consistent with the diagnosis of fibromyalgia 
(T. at p. 4).  The veteran also submitted reports from Dr. 
J., Dr. P. and Dr. W. in support of her claim for service 
connection for fibromyalgia (T. at pp. 5-6).  Dr. W. was 
noted to have provided an impression that the veteran's 
history was consistent with this condition (T. at p. 6).  

The veteran described her current pain as extending from the 
lower back to just under the skull (T. at p. 7).  There was 
also tenderness at the mid back, and her knees and ankles 
were sore on a daily basis (T. at p. 7).  She further 
described her knees as very sensitive (T. at p. 7).  Symptoms 
were noted to be intermittent and worse in cold weather (T. 
at pp. 7-8).  Stress would also make the symptoms worse but 
the symptoms were noted to have leveled out (T. at p. 8).  
She noted that she experienced swelling in multiple joints 
which she considered to be connected to her fibromyalgia (T. 
at pp. 9-10).  She indicated that she probably did not have 
pain-free days, but also indicated that there were times when 
she thought she was pain-free (T. at p. 11).  Physical 
activity would increase the pain in her back (T. at p. 11).

In a private medical record from S. Clinic, dated in 
September 1997, it was noted that the veteran was being 
evaluation for possible fibromyalgia with problems that 
reportedly began in the 1980's.  After retirement from the 
military in 1994, the veteran saw a Dr. R. who believed she 
had fibromyalgia.  She later was evaluated by several 
physicians who concluded that she did have this condition.  
She was placed on medication for a short time but due to 
adverse effects, Dr. L. advised her to discontinue it.  Dr. 
P. had recently recommended valerian root, which had improved 
the veteran's sleep over the previous 2 1/2 to 3 months.  At 
this time, she reported feeling better than she had in some 
time.  She attributed this in part to more restful sleep, a 
lack of overexertion, [in]ability to pace herself, and 
decreased stress now that she was out of the military.  There 
was still stiffness in the morning and problems with pain in 
the mid back, hips, knees and neck.  She also reported X-ray 
findings of narrowing at L5-S1, intermittent muscle cramps, 
swelling of the fingers, and occasional sharp pain radiating 
down the lateral side of her left leg.  

Physical examination revealed trigger points of the lateral 
epicondylar area, trapezius, thoracic, paraspinal, buttock, 
trochanteric, and anserine bursa areas.  Good range of motion 
was noted in all joints but there was tenderness in the L5-S1 
region in the lumbar spine.  The impression was fibromyalgia.  
It was indicated that while the veteran was having reasonable 
success with valerian, she should consider additional 
exercise and other medications when the valerian became less 
effective.  It was further indicated that the veteran would 
be a likely candidate for trigger point injections and that 
at some point a computed tomography (CT) scan would be 
beneficial because it was the physician's belief that the 
veteran likely had some discogenic disease which might be 
causing intermittent problems in terms of nerve root 
impingement or nerve root radiculopathy.

At the veteran's hearing before a member of the Board in 
January 2000, the veteran testified that since the early 
1980's, her fibromyalgia had progressed from her lower back 
to her entire spine, shoulder, neck, hands, elbows, knees, 
feet, hips and ankles (T. at p. 7).  She described the pain 
as an aching pain which was worse in cold weather, and noted 
that she had been evaluated for this condition since 1997 (T. 
at pp. 7-8).  She indicated that she had been using Elavil at 
low dosages to help her sleep, and that this in turn helped 
her fibromyalgia (T. at p. 8).  At this time, she had a part 
time position at a nursing home, noting that if she worked 
more hours, her condition would be exacerbated (T. at pp. 12-
13).  She also noted that she would also pace herself on 
projects to avoid overexertion (T. at p. 13).  She further 
noted that her condition limited the things she could do with 
her grandchildren and the hobbies she could engage in (T. at 
p. 14).  Over the previous couple of years, her use of 
medication had remained about the same (T. at p. 14).


Analysis

The Board has reviewed the evidence of record with respect to 
the symptoms related to the veteran's chronic fibromyalgia 
with particular attention to the treatment and evaluation 
records since October 1994, and has determined that they do 
not more nearly approximate the criteria for entitlement to a 
40 percent rating pursuant to the criteria for the evaluation 
of fibromyalgia.  38 C.F.R. § 4.7.  More specifically, a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5025 requires symptoms which are constant, or nearly so, of 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms and which are refractory 
to therapy.  Here, however, while the veteran's symptoms have 
clearly been widespread, with trigger points noted over many 
areas of the body, the greater weight of the evidence 
reflects that the pain is not nearly constant.  VA 
examination in November 1994 and August 1995 VA outpatient 
consultation revealed complaints of intermittent pain, and VA 
examination in September 1995 indicated that the veteran 
would experience muscle pain for periods of one to two weeks 
followed by periods of no pain for a few months.  In 
addition, while private treatment records reflect that the 
veteran reported that her pain was constant, the veteran 
testified in July 1997 that symptoms were noted to be 
intermittent and worse in cold weather (T. at pp. 7-8), and 
that while she indicated that she probably did not have pain-
free days, there were times when she thought she was pain-
free (T. at p. 11).  Finally, private evaluation in September 
1997 revealed that the veteran reported feeling better than 
she had in some time.  Consequently, the Board does not find 
that the veteran's fibromyalgia produces pain which is nearly 
constant as required under Diagnostic Code 5025.

The Board further finds that even if the Board were to find 
that there was sufficient evidence of nearly constant 
symptoms, the veteran's claim for an increased evaluation 
would still fail due to the lack of evidence that the 
veteran's symptoms have been refractory to therapy.  In fact, 
September 1997 private evaluation and Board testimony in 
January 2000 reveals that the use of valerian had improved 
the veteran's sleep, and that this had in turn improved her 
fibromyalgia.  Therefore, based on all of the foregoing the 
Board must find that the veteran's symptoms of chronic 
fibromyalgia do not more nearly approximate the criteria for 
a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5025.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

With respect to the consideration of functional loss due to 
pain, the Board finds that as fibromyalgia has been 
determined to be a "nonarticular" rheumatic disease, 
objective impairment of the musculoskeletal function, 
including limitation of joints, is not considered to be 
present, in contrast to the usual findings in "articular" 
rheumatic diseases, and that consequently, 38 C.F.R. §§ 4.40, 
4.45 do not apply.  See 64 Fed. Reg. 32410-32411 (June 17, 
1999).  However, as the Board has also found that the 
veteran's disc impairment is entitled to a separate 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 
veteran's objective and subjective complaints of pain are now 
the primary basis for her continued entitlement to a 20 
percent evaluation under Diagnostic Code 5025, and to provide 
even a higher evaluation based on the same reports of pain is 
not warranted.

As noted above, the Board does not agree that the veteran's 
lumbar strain with L5-S1 narrowing should have been combined 
with her fibromyalgia on the basis that to do otherwise was a 
violation of 38 C.F.R. § 4.14.  In this regard, the Board 
notes that the September 1997 private examiner concluded that 
the veteran likely had some discogenic disease which might be 
causing intermittent problems in terms of nerve root 
impingement or nerve root radiculopathy, and the Board finds 
that this and other evidence of record is sufficient to 
support a finding that the veteran's disc problem produces 
symptoms which are separate and distinct from the veteran's 
fibromyalgia. As was also noted in the comments contained 
within the final rule related to the rating criteria for 
fibromyalgia, 64 Fed. Reg. 32410-32411, if a separate 
disability is diagnosed, as long as the same signs and 
symptoms are not used to evaluate both this condition and the 
veteran's fibromyalgia, the condition can be separately 
evaluated.  

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an evaluation 
in excess of 20 percent for chronic fibromyalgia but that the 
evidence supports a separate evaluation for lumbar strain 
with L5-S1 narrowing.  


II.  Entitlement to an Increased Evaluation for Old Ulcer 
Disease with Symptoms of Gastroesophageal Reflux, Currently 
Evaluated as 10 percent Disabling.

Background

The Board finds that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.

The veteran's old ulcer disease with symptoms of 
gastroesophageal reflux is currently rated at 10 percent 
under 38 C.F.R. § 4.114, Diagnostic Code 7305 (1999), which 
relates to duodenal ulcer.  A 10 percent evaluation requires 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation requires recurring episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration, or 
continuous moderate manifestations.  A 40 percent evaluation 
requires impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least 4 or more times a year.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

A review of the history of this disability shows that service 
connection was granted with a 10 percent rating assigned by a 
February 1998 rating decision, effective October 1994, based 
on service, private, and VA medical records, and VA medical 
examination.  Service medical records were found to reveal 
esophageal spasm in 1990, and that an esophagogram indicated 
normal findings.  November 1994 VA esophogram was interpreted 
to reveal no evidence of reflux or esophagitis.  November 
1994 esophagus examination revealed the veteran's history of 
esophageal spasm in 1986 followed by consultation with a 
physician in 1989.  Treatment was noted to be with Carafate 
unit May 1994, when she was switched to Tagamet, and it was 
noted that her symptoms would occur unless she took this 
medication.  Subjective complaints included trouble 
swallowing, nausea, sharp chest pain, and heartburn, and 
objective findings included disturbance of motility, reflux 
disturbances, and substernal pain.  The diagnosis was 
esophageal spasm.

VA outpatient records for the period of March to August 1996 
reveal that in March 1996, the diagnoses included chest pain 
and peptic ulcer disease, and that the veteran was to use 
Tagamet at the rate of twice daily.  Several days later, the 
veteran underwent endoscopic examination which revealed old 
evidence of ulcer disease.  In August 1996, the veteran had 
various epigastric complaints, including tenderness in the 
epigastric area.  Since November 1995, it was reported that 
the veteran had been hospitalized on four occasions for chest 
pain with the ruling out of a myocardial infarction.  The 
diagnostic impression was esophageal spasm and 
gastroesophageal reflux disease (GERD).  

A private medical report from Dr. S. W., dated in June 1997, 
reflects that the veteran reported undergoing endoscopy in 
early spring 1996 which disclosed old ulcers for which she 
took the typical H. pylori antibiotic treatment.  This 
treatment reportedly resulted in terrible colitis with blood.  

VA medical examination in September 1997 revealed the 
veteran's history of epigastric complaints and the results of 
the endoscopic examination in April 1996.  It was further 
noted that the November 1994 VA esophagogram revealed 
negative findings.  The veteran reported that her 
gastrointestinal (GI) symptoms began in the 1980's.  She was 
currently taking Tagamet and had been told that she had 
esophageal spasm for several years.  In 1990, the veteran was 
taken off a medication that exacerbated her GI symptoms.  The 
veteran denied any current GI complaints.  Physical 
examination revealed that the abdomen was flat and soft, but 
that there was tenderness over the colon, and specific 
tenderness and guarding in the epigastric area.  There was no 
weight loss or anemia.  The diagnosis included 
esophagogastroduodenoscopy (EGD) evidence April 1, 1996 of 
old ulcer disease, and symptoms of GERD.  The examiner went 
on to comment that scarring demonstrated on the April 1996 
EGD suggested ulcer disease.

The September 1997 S. Clinic private medical report notes the 
veteran's history of peptic ulcer disease.

At the veteran's January 2000 hearing before a member of the 
Board, the veteran testified that her ulcer was of moderate 
severity, noting that she had to be careful with her diet, 
and that it was currently relieved by her ulcer therapy which 
now consisted of Rantindin twice daily (T. at p. 5).  Since 
she has been on this medication, she denied any 
incapacitating episodes as long as she monitored her diet and 
took her medication (T. at pp. 5-6).  Apparently she had been 
going to a private doctor periodically for treatment for this 
condition since September 1997 (T. at p. 6).  She had been 
going periodically for treatment for her ulcer since the 
initial diagnosis (T. at p. 6).  She believed that her 
condition had not really gotten any better (T. at p. 6).  


Analysis

As was previously noted, the veteran's old ulcer disease with 
symptoms of gastroesophageal reflux is currently rated as 10 
percent in light of the RO's determination that the veteran's 
current symptoms were more consistent with mild symptoms of 
duodenal ulcer recurring once or twice yearly.  In order to 
assign a 20 percent rating, it will be necessary to discuss 
whether the manifestations of the veteran's disability 
constitute recurring episodes of severe symptoms 2 or 3 times 
a year averaging 10 days in duration, or continuous moderate 
manifestations under 38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board has carefully considered the veteran's contentions 
that she is entitled to an increased rating for her service-
connected ulcer disease.  However, the Board finds that the 
objective manifestations in the record do not support the 
veteran's contentions of entitlement to an increased rating.  
In fact, the Board notes that while the veteran reported 
epigastric complaints at the time of the November 1994 VA 
medical examination and again during the time frame of the 
endoscopy she underwent in 1996, subsequent evaluations 
revealed that the veteran reported no symptoms as long as she 
watched her diet and stayed on her medication.  Thus, while 
the Board notes that a liberal interpretation of the 
applicable Diagnostic Code may permit the assignment of a 10 
percent rating based on the veteran's subjective complaints 
of constant epigastric pain, the objective evidence as a 
whole does not demonstrate disability that would warrant a 
higher rating.  In other words, the veteran's subjective 
complaints are simply not sufficiently supported by objective 
findings to warrant entitlement to a higher rating 
evaluation.  Therefore, the Board concludes that the level of 
this disability does not more nearly approximate the criteria 
for a 20 percent evaluation pursuant to Diagnostic Code 7305, 
i.e., recurring episodes of severe symptoms 2 or 3 times a 
year averaging 10 days in duration, or continuous moderate 
manifestations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  An 
even higher rating under this Diagnostic Code would require 
even more significant objective manifestations of disability 
and is clearly not warranted.  38 C.F.R. § 114, Diagnostic 
Code 7305.

While the veteran may contend that, were it not for the use 
of daily medications, she would have symptoms meeting the 
schedular requirements for a 20 percent evaluation, the Board 
does not find any exception or special provision in 
Diagnostic Code 7305 for ulcer disease that allows the award 
of a higher schedular rating when continuous medication 
prevents the occurrence of symptoms meeting the next higher 
schedular evaluation.  This is in contrast to other 
provisions of the rating schedule which do permit the award 
of compensable ratings where continuous medication controls 
certain symptoms.  (See, e.g., 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 2), which indicates that where continuous 
medication is required to control hypertension with a history 
of diastolic blood pressure readings predominately 100 or 
more, a minimum 10 percent rating is provided.  Likewise, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8911 (Note 1) a 
compensable rating is provided for a seizure disorder where 
continuous medication is shown necessary to control the 
disorder.)  

Therefore, in light of the lack of an active ulcer, and 
sufficient clinical evidence as to the severity and frequency 
of her GI symptoms, the Board finds that the veteran's 
service-connected old ulcer disease with symptoms of 
gastroesophageal reflux does not more nearly approximate the 
criteria necessary for a 20 percent evaluation, i.e., 
findings of moderate impairment.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 7305.  The evidence in this regard is clearly 
against the claim, and thus the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107.


III.  Entitlement to Service Connection for Mitral Valve 
Relapse

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Service medical records reflect no history of complaints or 
treatment for a heart disorder.  While the records do reflect 
complaints of chest pain and numbness during service in 
February 1987, there was no diagnosis of any coronary 
disorder and in responses on a medical questionnaire, dated 
in September 1991, the veteran denied a history of high blood 
pressure or heart disease.  

It is also noted that evaluation of the heart and vascular 
system at the time of retirement in 1994 disclosed only 
negative findings.

VA November 1994 examination of the cardiovascular system 
revealed normal findings.

VA outpatient records for the period of March to August 1996 
reflect that in March 1996, the diagnosis included chest pain 
with no myocardial infarction.  In August 1996, it was noted 
that the veteran complained of chest pain which was 
reportedly somewhat relieved by taking "Nitro."  A history 
of mitral valve prolapse was also noted.  The veteran further 
indicated that she had had radiating chest pain that morning 
and that she had been hospitalized on four occasions since 
November 1995 for chest pain.  Cardiac testing in May 1996 
was reportedly negative.  At this time, there was no 
diagnosis of mitral valve prolapse.

The June 1997 private medical report from Dr. S. W. reflects 
a history in 1996 of a finding of mitral valve prolapse as a 
possible source of the veteran's chest discomfort, although 
the various tests at that time was noted to have been 
negative.  

In August 1997, an excerpt from an article on fibromyalgia 
was submitted by the veteran which indicated that the 
symptoms of this condition included mitral valve prolapse.  
Mitral valve prolapse was noted to be manifested by symptoms 
which included irregular heartbeat, shortness of breath 
and/or chest pain.

The September 1997 private medical report from S. Clinic 
notes that the veteran had been reportedly hospitalized 12 
times in 1996 for evaluation of chest pain, and that she had 
mitral valve prolapse.

At the veteran's hearing before the Board in January 2000, 
the veteran testified that in the mid 1980's, she experienced 
chest pain for about a month that she did not complain about 
(T. at pp. 2-3).  She further indicated that an 
echocardiogram that was later conducted at the VA hospital in 
approximately 1995 disclosed mitral valve prolapse (T. at p. 
3).  She also noted that following service, her private 
doctor detected a heart murmur (T. at p. 3).  An entry in 
service medical records from February 1987 was also noted to 
reveal complaints that might have been related to mitral 
valve prolapse (T. at pp. 3-4).  The veteran did not complain 
of chest pain at the time of her retirement examination (T. 
at p. 4).


Analysis

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record does not document a 
diagnosis of mitral valve prolapse.  A fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis) pursuant to cases such as 
Rabideau v. Derwinski, supra, and Brammer v. Derwinski, 
supra.  The Board further notes that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, a "disability" for VA 
compensation benefit purposes has not been shown to be 
present in this case as to the veteran's claim for mitral 
valve prolapse.

Even were the Board to find that the evidence was sufficient 
to establish a diagnosis of mitral valve prolapse, the 
veteran's claim would still be not well grounded.  More 
specifically, in order to establish a well-grounded claim, 
there must also be evidence establishing a nexus between the 
current disability and service-connected disability, an 
injury or disease in service, or for a presumptive disorder, 
a period of one year after service.  In this regard, the only 
evidence advanced to support the existence of mitral valve 
prolapse in service or as linked to the service-connected 
disability of chronic fibromyalgia consists of the statements 
of the veteran and an excerpt from a medical article supplied 
several years after service.  See Caluza v. Brown, supra.  
However, it has been held that as a lay person, the appellant 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, supra.  In other 
words, the record does not reflect that she has had any 
specialized training that would enable her to conclude that 
mitral valve prolapse was contracted in service or from 
service-connected fibromyalgia, and that she presently has 
the same condition.  Although the veteran is able to 
establish that she experienced certain symptoms during 
service and that she has manifested continuity of 
symptomatology after discharge, medical evidence is required 
to relate the symptomatology to mitral valve prolapse.

The assertions of the veteran are not competent to establish 
that any currently diagnosed mitral valve prolapse is related 
to symptoms she experienced in service; such lay assertions 
carry no weight.  See Espiritu v. Derwinski, supra.  The 
veteran's assertions as to continuity of symptoms cannot 
establish the nexus element because the underlying disability 
at issue (mitral valve prolapse) is not subject to lay 
observation.  Savage v. Brown, supra.

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of any such evidence relating a current diagnosis of 
mitral valve prolapse to service, service-connected 
disability, or to a period of one year after service, the 
Board has no alternative but to conclude that the appellant's 
claim is not well grounded.

With respect to the article relied upon by the appellant for 
the proposition that there is a relationship between her 
mitral valve prolapse and service-connected fibromyalgia, the 
Board notes that the Court has addressed whether medical 
texts or physicians' opinions containing generic statements 
that disorder A can cause disorder B can constitute competent 
medical evidence to establish the nexus element necessary to 
make a claim well grounded in a specific case.  In Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996), the Court, citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), held that 
such evidence is "too general and inconclusive to make [a] 
claim well grounded."

On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
there is no medical opinion which sufficiently links the 
specific facts of this appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the more recent case 
of Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  

Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, as was noted 
above, the medical authority proffered by the appellant is 
not sufficiently combined with an opinion of a medical 
professional.  Moreover, the article does not discuss generic 
relationships between the veteran's symptoms of fibromyalgia 
and mitral valve prolapse with a degree of certainty such 
that, under the facts of this case, there is a plausible 
causality based upon objective facts.  Wallin v. West, supra.

Accordingly, the Board finds that the veteran's claim is not 
well grounded based on the lack of competent medical evidence 
of current disability and/or nexus to service or service-
connected disability.

Finally, the Board notes that while the RO had previously 
denied this claim as not well grounded, in its March 1998 
supplemental statement of the case, the RO denied the claim 
on the merits.  In this regard, the Board finds that since 
the appellant has not met the initial burden of submitting a 
well-grounded claim as to entitlement to service connection 
for mitral valve prolapse, the appeal must be denied.  No 
duty to assist the appellant in this claim has arisen.  The 
RO's adjudication of the claims does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim). 

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant's claim was previously denied 
as not well grounded and she has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic fibromyalgia is denied.

Entitlement to an evaluation in excess of 10 percent for old 
ulcer disease with symptoms of gastroesophageal reflux is 
denied.

The claim for service connection for mitral valve prolapse is 
denied as not well grounded.


REMAND

With respect to the Board's decision to grant a separate 10 
percent rating for the veteran's lumbar strain with L5-S1 
narrowing, the Board notes that the veteran has not been 
evaluated for back complaints by the VA since September 1995, 
and that more importantly, the VA Office of the General 
Counsel has recently held that Diagnostic Code 5293, does, in 
fact, contemplate disability due to limitation of motion and 
thus must be considered together with 38 C.F.R. §§ 4.40, 
4.45.  See VAOPGCPREC 36-97.  As a result, the examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled.  
A little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 


	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance to the Board in clarifying the nature 
and extent of the veteran's now separately evaluated service-
connected lumbar strain with L5-S1 narrowing in order to 
determine the veteran's entitlement to an even higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The Board would like to emphasize that with respect to the 
issue of entitlement to an increased rating based on 
complaints of functional loss due to pain on motion, there 
must be objective findings to support the subjective 
complaints.  In other words, subjective complaints, standing 
alone, do not by themselves warrant an increased rating.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for her low back 
disorder.  Any medical records other than 
those now on file pertaining to this 
disability should be obtained and 
associated with the claims folder.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's low back disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiner should specify the range of pain 
free motion.  The physician should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected low back disability in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45.  In particular, it is requested 
that the examiner provide responses to 
the following: 

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should assign a separate evaluation for 
service-connected lumbar strain with L5-
S1 narrowing, including consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



